                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION
                           NO. 4:91-CR-92-1H


UNITED STATES OF AMERICA,            )
                                     )
                                     )
                                     )
     v.                              )
                                     )
                                                       ORDER
                                     )
ENERVA TROTMAN,                      )
                                     )
     Defendant.                      )
                                     )

 This matter    is   before   the   court   on   defendant’s   motions   for

resentencing under the First Step Act [DE #270, #272, #275], as

well as defendant’s motion      as well as a motion for compassionate

release [DE #280].    The government has responded to the motion for

compassionate release. For lack of good cause shown, these motions

are DENIED.



     This 21st day of January 2020.




                              __________________________________
                              Malcolm J. Howard
                              Senior United States District Judge

At Greenville, NC
#26
